FUND PARTICIPATION AGREEMENT This Fund Participation Agreement (the "Agreement"), effective as of 24th day of April, 2009, is made by and among Great-West Life & Annuity Insurance Company (“GWL&A”), First Great-West Life & Annuity Insurance Company (“First GWL&A”),(collectively, the "Company"), JPMorgan Insurance Trust (the Trust"), the Trust’s investment advisors, JPMorgan Investment Advisors Inc. and J. P. Morgan Investment Management Inc. (the “Advisers”), and the Trust's administrator, JPMorgan Funds Management, Inc. (the "Administrator”). WHEREAS, the Trust engages in business as an open-end management investment company and is available to act as the investment vehicle for separate accounts established by insurance companies for individual and group life insurance policies and annuity contracts with variable accumulation and/or pay-out provisions (hereinafter referred to individually and/or collectively as "Variable Insurance Products"); WHEREAS, insurance companies desiring to utilize the Trust as an investment vehicle under their Variable Insurance Products are required to enter into participation agreements with the Trust and the Administrator (the "Participating Insurance Companies"); WHEREAS, shares of the Trust are divided into several series of shares, each representing the interest in a particular managed portfolio of securities and other assets, any one or more of which may be made available for Variable Insurance Products of Participating Insurance Companies; WHEREAS, the Trust intends to offer shares of the series set forth on Schedule B (each such series hereinafter referred to as a “Portfolio”) as may be amended from time to time by mutual agreement of the parties hereto under this Agreement to the accounts of the Company specified on Schedule A (hereinafter referred to individually as an “Account,” collectively, the “Accounts”); WHEREAS, the Trust has obtained an order from the Securities and Exchange Commission, granting the Trust exemptions from the provisions of Sections 9(a), 13(a), 15(a), and 15(b) of the Investment Company Act of 1940, as amended (hereinafter the "1940 Act") and Rules 6e-2(b)(15) and 6e-3(T)(b)(15) thereunder, to the extent necessary to permit shares of the Trust to be sold to and held by Variable Insurance Product separate accounts of both affiliated and unaffiliated insurance companies (hereinafter the "Shared Funding Exemptive Order"); WHEREAS, the Trust is registered as an open-end management investment company under the 1940 Act and its shares are registered under the Securities Act of 1933, as amended (hereinafter the "1933 Act"); WHEREAS, the Advisers are duly registered as an investment advisers under the Investment Advisers Act of 1940, as amended, and any applicable state securities laws; WHEREAS, the Advisers is the investment adviser of the Portfolios of the Trust; WHEREAS, the Company has registered certain Variable Insurance Products under the 1933 Act; and WHEREAS, to the extent permitted by applicable insurance laws and regulations, each Account intends to purchase shares of the Portfolios to fund certain of the aforesaid Variable Insurance Products and the Trust is authorized to sell such shares to each such Account at net asset value. NOW, THEREFORE, in consideration of their mutual promises, the Company, the Trust, the Advisers, and the Administrator agree as follows: Article 1 The Contracts 1.GWL&Arepresents that it has established each of its Accounts specified on Schedule A as a separate account under Colorado law and First GWL&A represents that it has established its Accounts specified on Schedule A as a separate account under New York law, and has registered each such Account as a unit investment trust under the 1940 Act to serve as an investment vehicle for variable annuity contracts and/ or variable life contracts offered by the Company (the “Contracts”).The Contracts provide for the allocation of net amounts received by the Company to separate divisions of the Account for investment in the shares of the Portfolios.Selection of a particular division is made by the Contract owner who may change such selection from time to time in accordance with the terms of the applicable Contract.The Company agrees to make every reasonable effort to market its Contracts.In marketing its Contracts, the Company will comply with all applicable state or Federal laws. Article 2 Trust Shares 2.1.The Trust agrees to make available for purchase by the Company shares of the Portfolios and shall execute orders placed for each Account on a daily basis at the net asset value next computed after receipt by the Trust or its designee of such order.For purposes of this Section 2.1, the Company shall be the designee of the Trust for receipt of such orders from the Account and receipt by such designee shall constitute receipt by the Trust; provided that the Trust’s designated transfer agent receives notice of such order by 10:00 a.m. Eastern Time on the next following Business Day (“Trade Date plus 1”).Notwithstanding the foregoing, the Company shall use its best efforts to provide the Trust’s designated transfer agent with notice of such orders by 9:30 a.m. Eastern Time on Trade Date plus 1."Business Day" shall mean any day on which the New York Stock Exchange is open for trading and on which the Trust calculates its net asset value pursuant to the rules of the Securities and Exchange Commission, as set forth in the Trust's prospectus and statement of additional information.Notwithstanding the foregoing, the Board of Trustees of the Trust (hereinafter the "Board") may refuse to permit the Trust to sell shares of any Portfolio to any person, or suspend or terminate the offering of shares of any Portfolio if such action is required by law or by regulatory authorities having jurisdiction or is, in the sole discretion of the Board acting in good faith and in light of their fiduciary duties under federal and any applicable state laws, necessary in the best interests of the shareholders of such Portfolio. 2.2.The Trust agrees that shares of the Trust will be sold only to Participating Insurance Companies for their Variable Insurance Products and, in the Trust’s discretion, to qualified pension and retirement plans.No shares of any Portfolio will be sold to the general public. 2.3.The Trust agrees to redeem for cash, on the Company's request, any full or fractional shares of the Trust held by an Account, executing such requests on a daily basis at the net asset value next computed after receipt by the Trust or its designee of the request for redemption.For purposes of this Section 2.3, the Company shall be the designee of the Trust for receipt of requests for redemption from each Account and receipt by such designee shall constitute receipt by the Trust; provided that the Trust’s designated transfer agent receives notice of such request for redemption on Trade Date plus 1 in accordance with the timing rules described in Section 2.1. 2.4.The Company agrees that purchases and redemptions of Portfolio shares offered by the then current prospectus of the Trust shall be made in accordance with the provisions of such prospectus.The Accounts of the Company, under which amounts may be invested in the Trust are listed on Schedule A attached hereto and incorporated herein by reference, as such Schedule A may be amended from time to time by mutual written agreement of all of the parties hereto. 2.5.The Company will place separate orders to purchase or redeem shares of each Portfolio.Each order shall describe the net amount of shares and dollar amount of each Portfolio to be purchased or redeemed.In the event of net purchases, the Company shall pay for Portfolio shares on Trade Date plus 1.Payment shall be in federal funds transmitted by wire.In the event of net redemptions, the Portfolio shall pay the redemption proceeds in federal funds transmitted by wire by 2:00 p.m. Eastern Time on Trade Date plus 1.Notwithstanding the foregoing, if the payment of redemption proceeds on the next Business Day would require the Portfolio to dispose of Portfolio securities or otherwise incur substantial additional costs, and if the Portfolio has determined to settle redemption transactions for all shareholders on a delayed basis, proceeds shall be wired to the Company within seven (7) days and the Portfolio shall notify in writing the person designated by the Company as the recipient for such notice of such delay by 3:00 p.m. Eastern Time on Trade Date plus 1. 2.6.Issuance and transfer of the Trust's shares will be by book entry only. Share certificates will not be issued to the Company or any Account.Shares ordered from the Trust will be recorded in an appropriate title for each Account or the appropriate subaccount of each Account. 2.7.On each record date, the Administrator shall use its best efforts to furnish same day notice by 6:30 p.m. Eastern Time(by wire, telephone, electronic media or by fax) to the Company of any dividends or capital gain distributions payable on the Trust's shares.The Company hereby elects to receive all such dividends and capital gain distributions as are payable on the Portfolio shares in additional shares of that Portfolio. The Company reserves the right to revoke this election and to receive all such dividends and capital gain distributions in cash.The Trust shall notify the Company of the number of shares so issued as payment of such dividends and distributions. 2.8.The Administrator shall make the net asset value per share of each Portfolio available to the Company on a daily basis as soon as reasonably practical after the net asset value per share is calculated and shall use its best efforts to make such net asset value per share available by 6:30 p.m. Eastern Time.In the event that the Administrator is unable to meet the 6:30 p.m. time stated immediately above, then the Administrator shall provide the Company with additional time to notify the Administrator of purchase or redemption orders pursuant to Sections 2.1 and 2.3, respectively, above.Such additional time shall be equal to the additional time that the Administrator takes to make the net asset values available to the Company. 2.9.If the Administrator provides materially incorrect share net asset value information through no fault of the Company, the Company shall be entitled to an adjustment with respect to the Trust shares purchased or redeemed to reflect the correct net asset value per share as subsequently determined by the Administrator.The determination of the materiality of any net asset value pricing error shall be based on the Trust’s policy for correction of pricing errors (the “Pricing Policy”). The Company shall correct such error in its records and in the records prepared by it for Contract owners in accordance with information provided by the Administrator.Any material error in the calculation or reporting of net asset value per share, dividend or capital gain information shall be reported promptly upon discovery to the Company. 2.10The Administrator shall provide information to the Company of the amount of shares traded and the associated cost per share (NAV) total trade amount and the outstanding share balances held by the Account in each Portfolio as of the end of each Business Day.Such information will be furnished (electronically or by fax) by 1:00 p.m. Eastern time on the next Business Day. 2.11 Contract Owner Information Section 1 – Definitions. a. Day(s) - calendar days unless noted otherwise. b. Exchange Purchase – Participant-Initiated fund transfer of any portion of a Participant’s assets into a Fund (not including purchases into the Fund made with new assets contributed or rolled into a Plan). c. Exchange Redemption – Participant-Initiated fund transfer of any portion of a Participant’s assets in a Plan out of a Fund (not including the withdrawal or distribution of assets out of a Plan). d. Fund(s) –.The term “Fund” includes JPMorgan Distribution Services, Inc., which is the Fund’s principal underwriter, the Fund’s transfer agent and the series of the trusts and corporation listed in the Agreement.Fund(s) does not include any “excepted funds” as defined in SEC Rule 22c-2(b) under the Investment Company Act of 1940,1 or any Fund(s) identified by Fund Company on Exhibit A. e. Participant – Any individual that invests in the Funds through any Plan. f. Participant-Initiated – A voluntary trade or other transaction effected at the direction of the Participant rather than the direction of the sponsor or fiduciary of a Plan. g. Shares - The interests of Participants corresponding to the securities of record issued by the Fund(s) held by Intermediary. h. Written - Includes electronic writings and facsimile transmissions and communications. Section 2 - Exempt Transactions.Fund company understands and acknowledges that the following transactions will not be reported to Fund Company or subject to transaction restrictions: a. Any and all transactions other than Participant-Initiated Exchange Purchases and Exchange Redemptions. b. Any transaction that is an error corrections or “as-of” adjustments. c. Pre-scheduled systematic transactions such as Participant or model-driven automatic rebalancing. Section 3 – Information Reporting Upon Written Request of Fund Company. a. Upon receipt of a written request by Fund Company as set forth herein, Intermediary agrees to provide certain information with respect to any and all Participant-Initiated Exchange Purchases and Participant-Initiated Exchange Redemptions as such terms are defined herein through Plan Participants’ accounts maintained by Intermediary during the period covered by the request.Such information shall include for each Participant that effected a Participant-Initiated Exchange Purchase or Participant-Initiated Exchange Redemption: · The Participant’s social security number, if known. · Intermediary’s alpha or numeric company identifier (e.g., NSCC number). · Fund/Omnibus Account Number–Intermediary’s trading account number for the Fund. · Intermediary Fund Identification- The individual fund identifier on Intermediary’s system(s). · Indirect Intermediary Identification - Intermediary’s alpha or numeric identifier for another party (e.g., a third party administrator) that holds the account information. · Intermediary’s alpha or numeric identifier for the plan (e.g., Plan number). · Trade Date(s) · Transaction Type (e.g., purchase or redemption) · Dollar Amount · Security Identification (e.g., CUSIP) Fund Company acknowledges and agrees that Intermediary will only provide such information regarding a Participant that Intermediary is permitted to provide without Participant consent under applicable laws, rules and regulations.If Intermediary is required by law to obtain Participant consent in order to provide certain information to Fund Company, Intermediary will use reasonable efforts to obtain such consent.Fund company shall not request any information that is not identified above, unless (i) Intermediary is otherwise required to provide such information under applicable law, or (ii) Intermediary and Fund Company agree otherwise in writing.Intermediary will not provide Participant or Plan share balance or dollar account balance information, agent or broker/dealer identification, or Participant name and address. 1As defined in SEC Rule 22c-2(b), the term “excepted fund” means any: (1) money market fund; (2) fund that issues securities that are listed on a national exchange; and (3) fund that affirmatively permits short-term trading of its securities, if its prospectus clearly and prominently discloses that the fund permits short-term trading of its securities and that such trading may result in additional costs for the fund. b.
